Filed 12/7/15 P. v. Shelton CA4




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068364
         Plaintiff and Respondent,
                                                                           (Super. Ct. Nos. F13902009,
                   v.                                                   F13902238, F13902309, F13902570,
                                                                            F13902781 & F13903365)
DEDRICK DEBROSE SHELTON,

         Defendant and Appellant.                                                        OPINION


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         Rachel Lederman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Eric L. Christoffersen and Sally Espinoza, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
       Appellant Dedrick Debrose Shelton was found incompetent to stand trial in six
different cases and committed to Atascadero State Hospital (ASH). On appeal, Shelton
contends the court erred: (1) in setting his term of commitment at ASH; and (2) by its
failure to calculate his conduct credit for the time he was in custody prior to being
committed to the hospital. We find merit in his first contention and modify his term of
commitment. In all other respects, we affirm.
                                          FACTS
       From March 4, 2013, through April 16, 2013, the Fresno County District Attorney
filed six separate complaints charging Shelton with numerous felony charges and three
prior prison term enhancements.
       On April 19, 2013, after a doubt arose as to Shelton’s mental competence, the
court suspended criminal proceedings and appointed Dr. Harold Seymour and Dr.
Doriann Hughes to examine Shelton.
       On August 23, 2013, the court found Shelton incompetent to stand trial,
committed him to ASH, and set his maximum term of commitment at six years.
       On October 23, 2013, Shelton filed a petition for a writ of habeas corpus in the
Fresno County Superior Court. On December 11, 2013, this court deemed Shelton to
have filed a notice of appeal.
                                      DISCUSSION
Shelton’s Maximum Term of Confinement
       Shelton contends the court acted in excess of its jurisdiction when it committed
him to ASH for six years and that his commitment order must be modified to three years,
the maximum term he could be committed there pursuant to Penal Code section 1370.1
Respondent concedes and we agree.



1      All further statutory references are to the Penal Code.


                                             2.
       Section 1370 requires that a person found mentally incompetent to stand trial be
committed to a state hospital for treatment. (§ 1370, subd. (a)(1)(B)(i).)
       In 2013, when Shelton was involuntarily committed, section 1370,
subdivision (c)(1) provided:

              “At the end of three years from the date of commitment or a period
       of commitment equal to the maximum term of imprisonment provided by
       law for the most serious offense charged in the information, indictment, or
       misdemeanor complaint, whichever is shorter, a defendant who has not
       recovered mental competence shall be returned to the committing court.…”
       Three years was the maximum term of imprisonment for second degree burglary
(§§ 461, subd. (b) & 1170, subd. (h)(1)), the most serious offense Shelton was charged
with in the six complaints filed against him. Since the maximum term of imprisonment
for second degree burglary equaled the maximum commitment term of three years under
the statute, the court should have committed Shelton to ASH for three years and it acted
in excess of its jurisdiction when it committed him there for six years.
Shelton’s Conduct Credit
       In its commitment order, the court awarded Shelton 138 days custody credit for
the time he spent in custody prior to being committed to ASH, but it did not award him
any corresponding conduct credit. Shelton contends that a person committed to a state
hospital for pretrial treatment is entitled pursuant to section 4019 to conduct credit for the
time he spent in custody prior to being committed. Thus, according to Shelton, the court
should have awarded him conduct credit and the matter should be remanded for the trial
court to calculate his conduct credit pursuant to section 4019.2 We disagree.
       A defendant, who is confined in county jail, may be eligible for conduct credit for
“all days of custody from the date of arrest to the date on which the serving of the


2      Shelton does not contend that the trial court was required to deduct his
precommitment custody and conduct credit from the three-year maximum commitment
term the court could impose.


                                              3.
sentence commences, under a judgment of imprisonment[.]” (§ 4019, subd. (a)(1).)3
This statute does not apply to Shelton’s case, however, because he has not been convicted
and begun serving a sentence. As noted by respondent, if he is ever convicted and
sentenced, the court at that time will be able to calculate any conduct credit to which he is
entitled. Accordingly, we reject his contention that the matter must be remanded to the
trial court so that it may calculate his conduct credit.
                                       DISPOSITION
       The judgment is modified to reduce Shelton’s maximum term of commitment
from six years to three years. The trial court is directed to prepare an amended
commitment order and to forward a certified copy to the appropriate authorities. As
modified, the judgment is affirmed.




3       Section 4019, subdivision (a) provides: “The provisions of this section shall apply
in all of the following cases: [¶] (1) When a prisoner is confined in or committed to a
county jail, industrial farm, or road camp, or any city jail, industrial farm, or road camp,
including all days of custody from the date of arrest to the date on which the serving of
the sentence commences, under a judgment of imprisonment, or a fine and imprisonment
until the fine is paid in a criminal action or proceeding.”




                                               4.